DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/27/2021, 3/09/2021, and 9/01/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 9/24/2020 appears to be acceptable.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
In claim 1, the recitation of “an accommodating groove extending in the axial direction is provided between each two adjacent tower pieces, and the accommodating groove runs through a wall portion of the annular body in a thickness direction of the annular body; . . . and the first connecting piece and the second connecting piece are arranged in the accommodating groove,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 9, the recitation of “wherein the annular segment structure is provided with two or more accommodating grooves arranged at intervals and surrounding an axis of the annular segment structure, and each of the accommodating grooves extends in an axial direction of the annular segment structure and runs through the annular segment structure in a thickness direction of the annular segment structure; . . . the connecting member is arranged in the accommodating groove, . . . each of the accommodating grooves is connected to a cutting slit to form a dividing groove running through the annular segment structure in the axial direction, and the dividing groove separates the first connecting piece and the second connecting piece arranged in the corresponding accommodating groove from each other, to complete dividing of the tower segment,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-8 and 10-18 are allowed due to dependency on one of claims 1 and 9.
The closest prior art is considered to be Zhang et al. US 2020/0158089 (Figs. 2-7 and descriptions therefor).  Zhang teaches cutting two tower segments (along 6 in Fig. 2) apart from each other, then placing first and second connecting pieces (8 in Fig. 3) between the two pieces, and attaching them by welds (10) on inner and outer surfaces of the tower segments.  However, there are no accommodating grooves; rather, the segments are completely separated and are not considered to have any structure that a person having ordinary skill in the art would characterize as a “groove,” and furthermore, not an “accommodating groove.”  Applicant clearly teaches a groove (12, Figs. 2 and 7) in cross section, which is a cutout of a piece of material (it is U-shaped in cross section after the segments are cut, roughly like this:“|||||_________________|||||”), and its purpose is to “accommodate” the placement of the first and second connecting pieces.  There is no structure in Zhang that a person of ordinary skill in the art would reasonably characterize as a groove, which would most reasonably be considered to be a cutout, like an indentation, of material, and not including a complete severing of one piece of a material from another piece of a material so that one material becomes two materials (like in Zhang).  It does not appear reasonable to allege that a groove exists simply by holding two components in close proximity to each other such that a small gap exists between them.  Thus, Zhang does not teach claim 1, as Zhang fails to teach an accommodating groove.  For the same reason, Zhang fails to teach claim 9.  
A number of other references have been cited to show the relevant state of the prior art, but none is considered better than Zhang and all are at least as deficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746